
	
		One Hundred Eleventh Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Tuesday, the sixth
		day of January, two thousand and nine
		S. 735
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To ensure States receive adoption incentive
		  payments for fiscal year 2008 in accordance with the Fostering Connections to
		  Success and Increasing Adoptions Act of 2008.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Incentives for the Adoption
			 of Children with Special Needs Act of 2009.
		2.Elimination of restriction on payments for
			 fiscal year 2008Effective as
			 if included in the enactment of the Omnibus Appropriations Act, 2009 (Public
			 Law 111–8), title II of division F of such Act is amended under the heading
			 children and
			 families services programs under the heading
			 Administration for Children and Families,
			 by striking That without regard to the fiscal year limitations
				set forth in section 473A of the Social Security Act, from the amounts
				appropriated herein, the Secretary shall pay adoption incentives for fiscal
				year 2008 in the same manner as such incentives were awarded in fiscal year
				2008 for the previous fiscal year: Provided
				further,.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
